Art, 2. — Les droits et obligations relatifs au pré-
sent permis seront régis par les dispositions du
decret du 1er janvier 1953 sur les Mines.

Tunis, le 23 juin 1984

Le Ministre de l'Economie Nationale

Rachid SFAR
VU

Le Premier Ministre
Ministre de l'intérieur
s7hamed MZALI

Arrêté du Ministre de l'Economie Nationale du 23
juin 1984, portant institution d'un permis de re-
cherche de substances minérales du 2ème groupe
dit «Permis Kairouan Nord».

Le Ministre de l'Economie Nationale;

Vu le décret du 1er janvier 1853 sur les Mines ;

Vu la demande déposée le 3 novembre 1983 par l'Entreprise
Tunisienne d'Activités Pétrolières ci-après désignée ETAP, KU.. AIT
FOREIGN PETROLEUM EXPLORATION COMPANY ci-aprés
désignée KUFPEC et ELF AQUITAINE TUNISIE ci-aprés désignée
E.A.T. faisant respectivement élection de domicile à Tunis, 11,
Avenue Khéreddine Pacha, 1, Avenue de Carthage Chez M-
Ben Ammar et 118, Avenue de la Liberté et enregistré à la Direc-
tion des Mines et de la Géologie sous les numéros 541 691
843 259 inculs, demende par laquelle les Sociétés précitées sollici-
tent l'attribution d'un permis de recherche de substances miné.
rales du 2ème groupe dit - Permis Kairouan Nord » portant sur
1569 périmètres élémentaires soit 8276 kilomètres carrés situé dans
les gouvernorats de Kairouan, Sousse, Mahdie et Monastir ;

Vu l'avis du Conseil des Ministres en date du 22 septembre

Vu l'avis favorable émis par le Comité Consultatif des Mines
lors de sa réunion du 29 novembre 1983 ;

Vu le rapport du Directeur Général de l'Energie :

Arrête :

Article Premier. — Est accordé à compter de la date de
publication du présent grrêté au Journal Officiel de la
République Tunisienne à l'Entreprise Tunisienne d’Acti-
vités Pétrolières (ETAP), Kuwait Foreign Petroleum Explo-
ration Company (KUFPEC) et Elf Aquitaine Tunisie
Œ.ATT), agissant conjointement et solidairement, sous ré-
serve de lenquête publique un permis de recherche de
substances minérales du 2ème groupe dit « Permis Kai-
rouan Nord » comportant 1569 périmètres élémentaires
soit 6276 kilomètres carrés.

Ce permis est délimité conformément aux dispositions
de l’article 37 du décret du Ler janvier 1953 sur les Mines

par des numéros de repères des sommets figurant dans le
tableau ci-après :

N° DE REPERE

374-702
374-698
376-698
376-694
378-694
378-600
380-690
380-688
382-688
10 382-684
11 384-684
12 384-682

GHANA U ER LR

Page 1552

Journal Officiel de la République Tunisienne — 10 - 13 Juillet 1984

N° DE REPERE

a ——_—_—_—_—_—

13 386-682
14 386-680
‘15 396-680

16 396-676

17 402-676

18 402-670

19 404-670

20 404-660

21 392.660

2 392-658

23 390-658

24 390-656

25 388-656

26 . 388-654

27 384-654
-28 384-660

29 380-660

30 380-646

31 384-646

32 384.636

33 382-636

34 382-634

35 380-634

36 380-614

37 314-614

38 314-670

39 316-670

40 316-684

al 314-684

42 314-702

en

Aït. 2. — Les droits et obligations relatifs au présent
permis seront régis par les dispositions du décret du ler
janvier 1953 sur les Mines.

Tunis, le 23 juin 1984

Le Ministro de l'Economie Nationale
Rachid SFAR
vu

Le Premier Ministre
Ministre de l'Intérieur

Mohamed MZALI

Arrêté du Ministre de l'Economie Nationale du 23

juin 1984, portant institution d’un permis de re-
cherche de substances minérales du 2e groupe dit
«Permis Didon Elyssa»,

Le Ministre de l'Economie Nationale;

Vu le décret du 1er janvier 1953 sur les Mines ;

Vu l8 demande déposée le 23 novembre 1983 per l'Entreprise
Tunisienne d'Activités  Pétrolières ci-aprés désignée  ETAP,
PENNZOIL TUNISIA, Inc ci-aprés désignée PENNZOIL et
RUTHERFORD TUNISIA, Inc ciaprés désignée RUTHERFORD,
faisant respectivement élection de domicile à Tunis, 11, Avenue
Khéreddine Pacha et Chez Maitre Caïd Essebsi 25, Avenue Habib
Bourguiba et enregistrée à la Direction des Mines et de la géologie
sous les numéros 544 739 à 544908 inclus, demande par faquel'e
les Sociétés précitées sollicitent l'attribution d'un permis de
recherche de substances minérales du 2ème groups dit « Permis
DIDON ELYSSA » portant sur 170 périmètres élémentaires soit
880 kilomètres carrés situé dans le gouvernorat de Gabès.

Vu l'avis favorable émis par le Comité Consultatif des Mines
lors de sa réunion du 29 novembre 198;

N° 42

